Citation Nr: 0409343	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  03-04 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for bilateral shin 
splints.

3.  Entitlement to service connection for chronic bilateral 
dermatitis of the feet.

4.   Entitlement to service connection for a bilateral foot 
disability, other than dermatitis.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1992 to August 
1996.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In August 2003, the veteran and his spouse 
testified at a Board hearing at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

It appears that attempts to locate any additional service 
medical records have been unsuccessful.  However, there are 
copies of several service medical records in the claims file 
documenting treatment for pertinent complaints during 
service.  Under the circumstances, the Board believes a VA 
examination and medical opinion are necessary.  38 C.F.R. 
§ 3.159(c)(4) (2003).   



Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

2.  The RO should make another request 
for the veteran's service medical records 
and service personnel records.  The RO 
should also review the consents to 
release of medical records submitted by 
the veteran in August 2003 and determine 
if any action is necessary to request 
such records or whether they are already 
of record. 

3.  The veteran should be scheduled for 
appropriate VA examinations to ascertain 
the nature and etiology of the claimed 
bilateral knee disability, bilateral shin 
splints, bilateral dermatitis of the 
feet, and bilateral foot disability 
(other than dermatitis of the feet).  It 
is imperative that the claims file be 
made available to the examiners for 
review in connection with the 
examinations.  All clinical findings 
should be clearly reported, and the 
appropriate examiners should clearly 
report whether or not the veteran suffers 
from current bilateral knee disability, 
bilateral shin splints, bilateral 
dermatitis of the feet, and bilateral 
foot disability (other than dermatitis of 
the feet).  If so, then the appropriate 
examiner (after reviewing the claims to 
specifically include the copies of 
service medical records) should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that such disorder is 
related to any documented inservice 
symptoms.  

4.  After undertaking any additional 
development deemed necessary by the RO, 
the RO should review the expanded record 
(to include all evidence received since 
the December 2002 statement of the case) 
and determine whether the benefits sought 
can be granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be given an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 



appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 


